UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 2, COLLECTORS UNIVERSE, INC. (Exact name of registrant as specified in its charter) Delaware 0-27887 33-0846191 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1921 E. Alton Avenue, Santa Ana, California 92705 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 567-1234 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) x Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On June 2, 2009, Collector’s Universe, Inc. (the “Company”) issued a press release, attached hereto as Exhibit 99.1 and incorporated herein by reference, announcing that it had commenced a modified Dutch Auction tender offer to purchase up to 1,750,000 shares of its common stock at a price per share of not less than $5.00 and not greater than $5.40 for a maximum aggregate purchase price of approximately $9.45 million. B. Riley & Co., LLC is acting as the Company’s financial advisor and will act as the Information Agent for the offering.The Depositary will be StockTrans, Inc. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1 Press release dated June 2, SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. June 2, 2009 COLLECTORS UNIVERSE, INC. By: /s/ Joseph J. Wallace Name: Joseph J. Wallace Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release dated June 2,
